Citation Nr: 1204404	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-39 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 2009, for the grant of entitlement to service connection for multiple sclerosis (MS).

2.  Whether there was clear and unmistakable error (CUE) in an October 1997 rating decision denying entitlement to service connection for a neurological condition to include MS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned an effective date of February 11, 2009 for the grant of entitlement to service connection for MS.

The Veteran timely appealed the effective date assigned.  For the reasons explained below, separate issues of entitlement to an earlier effective date for the grant of entitlement to service connection for MS and whether there was CUE in a February 1997 rating decision denying entitlement to service connection for a neurological condition to include MS have been listed on the title page.

In July 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for MS that was granted was an application to reopen received by the RO on February 11, 2009.

2.  In October 1997, the RO denied entitlement to service connection for a neurological condition to include MS.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  In March 2000, the RO reopened the claim for entitlement to service connection for a neurological condition to include MS, and denied the claim on the merits.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  The October 1997 rating decision denying entitlement to service connection for a neurological condition to include MS did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 11, 2009, for the grant of entitlement to service connection for MS, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The RO's October 1997 decision denying entitlement to service connection for a neurological condition to include MS was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As noted above, the claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for MS.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   Moreover, with regard to the issue of whether there was CUE in the October 1997 rating decision, the VCAA is inapplicable.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Consequently, further discussion of the VCAA's notice provisions is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran claimed during the Board hearing that some of his STRs were lost, including a 1975 diagnosis of MS by an Air Force doctor.  However, as shown below, the STRs were requested and received by the RO and there is no indication that any are missing.  Moreover, during the Board hearing, the undersigned asked if the Veteran had attempted to obtain this records himself and explained that, if service records were later received, they could provide a basis for an earlier effective date pursuant to 38 C.F.R. § 3.156(c).  The undersigned also indicated that the Veteran should submit any potentially relevant evidence in his possession in support of the claims.   This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in July 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The earlier effective date claim and CUE motion, see Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (an assertion of CUE is a motion or a request, rather than a claim), are thus ready to be considered on the merits.

Analysis

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection for MS was filed within a year of the Veteran's March 1975 separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.

In this case, the claim for entitlement to service connection for MS that was granted was received on February 11, 2009.  Previous claims for entitlement to service connection for MS, which were encompassed within claims or entitlement to service connection for a neurological condition, were denied in October 1997 and March 2000.  Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(r).  See also Leonard v. Nicholson, 405 F.3d 1333, 1336 (Fed. Cir. 2005) (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)).  There are exceptions to this general rule, but none are applicable in this case as shown below.

In October 1997, the RO denied entitlement to service connection for a neurological condition to include MS claimed as a neurological deterioration in spinal cord.  Although notified of this denial in a letter dated later that month, the Veteran neither appealed the denial nor submitted new and material evidence within the one year appeal period.  Consequently, the denial became final.  See 38 C.F.R. § 20.1103.  See also King v. Shinseki, 23 Vet. App. 464, 466 (2010) ("Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final") (quoting 38 C.F.R. § 3.156(b)).

In fact, the Veteran's next communication to the RO was a January 2000 application to reopen the claim.  In March 2000, the RO granted the application to reopen, but again denied the claim on the merits.  Although notified of this denial in April 2000, the Veteran neither appealed the denial nor submitted new and material evidence within the one year appeal period.  Consequently, this decision as well became final.  Id.

The next communication received from the Veteran was the February 11, 2009 application to reopen.  In August 2009, the RO granted this application as well as the underlying claim.  As there was no communication or submission of evidence from the Veteran between the October 1997 denial and the March 2000 denial, or between the March 2000 denial and the February 11, 2009 application to reopen, an earlier effective date is not warranted based on a prior, pending, unadjudicated claim or submission of new and material evidence within the one year appeal period.  Id.  In addition, entitlement to service connection for MS was not based on a liberalizing VA law or issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an effective date is therefore not warranted on this basis, or on the basis of any other exception when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied.

Therefore, under the laws and regulations pertaining to effective dates, the February 11, 2009 date of the application to reopen that was granted is the appropriate effective date for the grant of entitlement to service connection for MS in this case, and an earlier effective date is not warranted.

CUE

One exception to the finality doctrine discussed above occurs when there CUE is found in a prior RO decision.  If the evidence establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§  3.104(a), 3.105(a).  The Veteran and his representative claimed that there was CUE in the prior, October 1997 denial of entitlement to service connection for MS.  In his September 2009 NOD in response to the August 2009 rating decision granting entitlement to service connection for MS and assigning an effective date of February 11, 2009, the Veteran argued that an earlier effective date was warranted based on CUE in the October 1997 rating decision.  The Veteran's representative similarly argued that the earlier effective date claim was based on CUE in the October 1997 rating decision.  In his substantive appeal, the Veteran noted documents that were before the RO at the time of the October 1997 rating decision indicating that the Veteran had a history of MS.  The Veteran and his representative also alleged that VA's inability to obtain certain records relating to whether the Veteran had MS at the time of the October 1997 denial constituted CUE.

Initially, the Board notes that the RO issued two rating decisions in response to the Veteran's timely notice of disagreement with the August 2009 rating decision granting entitlement to service connection for MS and assigning an effective date of February 11, 2009.  In the first of these decisions, in February 2010, the RO simply denied an earlier effective date.  In the second, May 2010 decision, the RO specifically noted that it had failed to address the CUE motion that had been raised and specifically addressed the issue of CUE.  However, the only issue listed was entitlement to an earlier effective date for MS and, in the body of the decision, the RO wrote that the decision to grant compensation from February 11, 2009 for MS was not clearly and unmistakably erroneous.  The Veteran has never claimed CUE in the August 2009 rating decision assigning the effective date; rather, he timely appealed the August 2009 decision granting entitlement to service connection for MS and assigning an effective date of February 11, 2009 on the basis that an earlier effective was warranted because there was CUE in the October 1997 rating decision.  In the June 2010 statement of the case (SOC), the RO specifically addressed whether there was CUE in the October 1997 rating decision, and found that there was not.  In a November 2010 deferred rating decision, the RO found that the CUE motion was ready for Board review, based on the adjudication of the claim in the SOC, as well as pursuant to the implicit denial doctrine.  Pursuant to that doctrine, "in certain circumstances, 'a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision.'"  Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010) (quoting Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  One such circumstance is when a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  In that situation, the second claim is deemed denied. 

The four factors to be used in determining whether a claim was implicitly denied are: (1) the description of evidence considered in the VA adjudication (by the RO or Board); (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be place on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  Adams, 568 F.3d at 963-964.  The Board agrees with the RO that the CUE motion was implicitly denied in the rating decisions denying the earlier effective date.  The Veteran and his representative had referred to the CUE in the October 1997 decision as a basis for an earlier effective date, the claim for an earlier effective date and the CUE motion were closely related, and the RO specifically referred to CUE, although not in connection with the 1997 decision.  A reasonable person would have been on notice that the denial of the earlier effective date encompassed the denial of the contention that an earlier effective date was warranted based on CUE in the October 1997 rating decision denying the same claim.  This conclusion is supported by the discussion at the beginning of the Board hearing, during which the undersigned indicated that there were two issues on appeal, entitlement to an earlier effective date and whether there was CUE in the October 1997 rating decision.  Consequently, the Board has jurisdiction over the issue of whether there was CUE in the October 1997 rating decision denying entitlement to MS and will address this CUE motion on the merits.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.   Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

As noted by the Veteran and his representative there were references to neurologic symptoms, including MS, in the medical evidence before the RO at the time of the October 1997 rating decision.  These include the January 1975 separation examination report, which noted shortness of breath, chest pain, pounding heart, swollen left arm, and tightness spreading from the lower left arm to the left side of the chest since December 1974.  A January 1975 consultation with regard to these symptoms assessed some possible early nerve degeneration secondary to myositis, rule out (r/o) MS.  A March 1975 consultation report indicated that an Air Force physician reviewed the medical records and felt that nothing could be established as the etiology of the symptoms and the Veteran could be discharged.  Similarly, extensive records from September 1996 to July 1997 from the multiple sclerosis clinic of the University of Utah, the Southern Utah Neurological Institute, and various private physicians, indicated that MS was considered as a diagnosis.  In a June 1997 treatment note, Dr. Rose, an associate professor at the multiple sclerosis clinic at the University of Utah, diagnosed acute partial transverse myleopathy, possibly secondary to demyelinating disease.  In a July 1997 letter, Dr. Rose noted that the the Veteran's course and symptoms seemed consistent with MS; he also noted, however, that MRI of the cervical spine revealed disc herniation in addition to some intrinsic cord disease, warranting additional evaluation.  The assessment on the August 1997 VA examination was that, while the Veteran did not meet the strict clinical, laboratory, and radiologic criteria for MS, his general clinic presentation, abnormal white areas at the cervical spine MRI, particularly his improvement with IV steroid treatment, made this diagnosis, nonetheless a strong possibility.  The examiner added that Dr. Rose agreed with this assessment and, if the diagnosis was borne out clinically during the ensuing follow up, "it is certainly possible and even likely that the onset of this condition predated the patient's discharge from the military."

The RO's October 1997 decision reflects that it considered the above evidence, noted the VA examiner's statement that the Veteran did not meet the strict clinical, laboratory, and radiological criteria for MS, and concluded that the claim was not well grounded because the medical evidence did not show the presence of a diagnosed condition.  To the extent that the Veteran and his representative argue that the RO reached the incorrect conclusion based on the fact that evidence showed a strong possibility of a diagnosis of MS, this argument must fail.  A finding of CUE cannot be based on disagreement on how the facts were weighed or evaluated.  Damrel, 6 Vet. App. at 245.  Therefore, even if the Board would have weighed the evidence differently, it cannot find CUE in the RO's decision, which gave more weight to the lack of a definitive diagnosis than it did to other aspects of the medical evidence and physician opinions.  To the extent that the Veteran and his representative argued that VA's failure to obtain evidence that would have shown at the time a more definitive diagnosis of MS, or its failure to obtain the purportedly missing Air Force physician's diagnosis of MS, constituted a violation of VA's duty to assist warranting a finding of CUE, the courts have stated definitively that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Thus, even assuming a failure to obtain outstanding evidence that could have warranted a different result, such a failure could not be the basis for a finding of CUE.  The Board also notes that the requirement that the correct facts were not before the adjudicator, based on the record at the time, "means facts so known at the time to be correct were in the VA record, but somehow were not actually in front of the adjudicator," for example, where an adjudicator stated there were only two items of evidence on a given point when the record contained three.  See Caffrey, 6 Vet. App. at 384 (Kramer, J., concurring).  There is no indication that there were such facts in the VA record at the time of the October 1997 RO rating decision that were somehow not in front of the RO.  The Veteran and his representative did not argue that there were outstanding VA records that were in VA's constructive possession.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Rather, they argued that there were additional private treatment records that were not in VA's possession, and the concept of constructive possession only applies to VA records.  Id.  In addition, they have not shown that there are any outstanding STRs.  The Veteran alleged that an Air Force physician told him he had MS; however, there are multiple consultation and treatment notes from near the time of separation addressing the Veteran's symptoms, including those of Air Force physicians, and none contains a definitive diagnosis of MS.

For the foregoing reasons, the Board finds there was no CUE in the October 1997 rating decision denying entitlement to service connection for a neurological condition to include MS.  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

Entitlement to an effective date earlier than February 11, 2009, for the grant of entitlement to service connection for MS, is denied.

As there was no CUE in an October 1997 rating decision denying entitlement to service connection for a neurological disability to include MS, the CUE motion with regard to this decision is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


